Title: From Thomas Jefferson to Willink & Van Staphorst, 3 October 1788
From: Jefferson, Thomas
To: Willink & Van Staphorst


          
            
              Gentlemen
            
            Paris Octob. 3. 1788.
          
          I have the honor to inclose you by Mr. Parker the act of ratification by Congress of the loan of a million of florins for which Mr. Adams executed and deposited bonds with you in March last. You then supposed that if the new constitution should be adopted, these bonds might be disposed of readily and advantageously. That adoption has taken place; and I should be glad to have your present opinion whether we may count on the monies being ready in time for the several demands stated in the estimate of which we left a copy with you, specifying the times at which the different sums would be wanting.
          I have the honor to be with great esteem, gentlemen, your most obedient & most humble servt.,
          
            Th: Jefferson
          
        